Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Paul Western (Reg. No. 67,552), on 7/22/2021.

The application has been amended as follows: 
In claim 7, “The heated license plate holder of claim 5” has been deleted and replaced by -- The heated license plate holder of claim 1 --.
In claim 8, “The heated license plate holder of claim 5” has been deleted and replaced by -- The heated license plate holder of claim 1 --.






Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are MacNeil (US 7,607,248), Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 21, an electrically-insulative layer comprising a first insulative layer and a second insulative layer, the heating element sandwiched between the first and second insulative layers, the electrically-insulative layer comprising a polymer and defining four mounting holes that are substantially aligned with the four mounting holes of the license plate frame; fastening device comprising bolts or screws configured to pass through the four mounting holes of the license plate frame and the four mounting holes of electrically insulative layer. 
 	Please noted that the term “substantially” is defined in para.0035 and para.0036 of instant publication application. 

Examiner’s Comment
 	The closest prior art was MacNeil. The prior art show a license plate holder having a license plate frame. Briggs teaches heating element disposed on the insulative surface for de-icing purpose. Hegstad teaches heating element thermally responsive to an application of electrical power. Zach et al. teaches electrical circuit configured for automatically initiating the application power in response to an amount of light sensed by the optical sensor.  However, the prior art of record is silent regarding the above claim limitation.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761